
	
		II
		112th CONGRESS
		1st Session
		S. 1556
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2011
			Mr. Vitter (for himself
			 and Mr. Johnson of Wisconsin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require an accounting for financial support made to
		  promote the production or use of renewable energy, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Accounting of Renewable
			 Energy Act of 2011 or the FARE Act of 2011.
		2.Green economics
			 accounting
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the head of each Federal agency shall submit to Congress an
			 accounting for all financial support (including grants, loans, loan guarantees,
			 and direct payments) made by the agency during fiscal years 2009 through 2011
			 to promote the production or use of renewable energy.
			(b)ResultsAs
			 part of the accounting for projects described in subsection (a), the Federal
			 agency shall include in the accounting—
				(1)a list of the
			 projects that directly led to the production or use of renewable energy (as of
			 the date of the submission of the report);
				(2)(A)the quantity of
			 renewable energy or products on the market as a direct result of the financial
			 support provided to the recipient company; and
					(B)the gross sales of the recipient
			 company during the most recent fiscal year for which data are available;
			 and
					(3)(A)the total quantity of
			 financial support provided;
					(B)the total number of jobs created as a
			 result of the financial support listed by temporary or full-time employment;
			 and
					(C)the average cost to the recipient
			 company of each full-time job created.
					(c)Minimum
			 requirementsIn the case of projects described in subsection (a),
			 each accounting required under this section shall provide a full accounting
			 (including applicable percentages) for each project, including—
				(1)(A)the applicable
			 employment, sales, and revenue targets submitted by each recipient company
			 before receiving financial support; and
					(B)a list of the recipient companies that
			 substantially failed to meet the applicable targets;
					(2)a list of all
			 recipient companies that received financial support but are no longer in
			 operation or have moved any portion of the operations of the companies to
			 China, as of the date of enactment of this Act; and
				(3)a list of all
			 venture capital firms that were directly involved in submitting the proposal
			 for any financial support that was ultimately awarded.
				(d)Investigations
				(1)In
			 generalIf a recipient company received financial support to
			 carry out a project described in subsection (a) and the recipient company is no
			 longer in existence or is unlikely to substantially achieve the purpose of the
			 financial support, the Inspector General of the Federal agency that provided
			 the financial support shall conduct a preliminary investigation of the
			 documents submitted by the company and executives of the company to determine
			 whether the company or executives potentially committed fraud in obtaining the
			 financial support.
				(2)National
			 Renewable Energy LaboratoryThe Inspector General of the
			 Department of Energy shall review and submit to Congress a list of the name of
			 each individual who—
					(A)is an executive
			 of a recipient company that received financial support from National Renewable
			 Energy Laboratory during any of calendar years 2009 through 2011; and
					(B)had an immediate
			 family member who was employed by the National Renewable Energy Laboratory as
			 of the date of receipt of the financial support.
					
